UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7373


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CARLOS DEMOND ROBINSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:03-cr-00616-HMH-1)


Submitted: February 25, 2020                                      Decided: March 3, 2020


Before MOTZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Carlos Demond Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carlos Demond Robinson seeks to appeal the district court’s order denying his

motion for sentence reduction under 18 U.S.C. § 3582(c)(1)(B) (2018) and the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). We may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2018), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2018). “Ordinarily, a district court order is not final until it has

resolved all claims as to all parties.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015)

(internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of the

claims Robinson raised in his motion for sentence reduction. Robinson requested that the

district court reduce his sentences for trafficking in cocaine base, pursuant to Section 404

of the First Step Act, and vacate his § 924(c) convictions, in light of Section 403’s

amendments to that statute. The district court denied Robinson’s request in part, finding

that Section 403 of the First Step Act is non-retroactive and therefore affords Robinson no

relief regarding his § 924(c) convictions. The district court, however, did not address

Robinson’s request for relief under Section 404 of the First Step Act. Accordingly, we

conclude that the order Robinson seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. We therefore dismiss this appeal for lack of jurisdiction

and remand to the district court for consideration of the unresolved claim. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                            DISMISSED AND REMANDED

                                              2